    Case: 1:20-cv-02782 Document #: 52 Filed: 08/04/20 Page 1 of 1 PageID #:631
   Case: 20-1811    Document: 00713657318           Filed: 08/04/2020   Pages: 1



                  United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604


                                      July 27, 2020



                                         Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge



No. 20-1811                                              Appeal from the United States
                                                         District Court for the Northern
ELIM ROMANIAN PENTECOSTAL CHURCH and                     District of Illinois, Eastern
LOGOS BAPTIST MINISTRIES,
                                                         Division.
    Plaintiffs-Appellants,
                                                         No. 20 C 2782
        v.                                               Robert W. Gettleman, Judge.
JAY ROBERT PRITZKER, Governor of Illinois,
    Defendant-Appellee.




                                          Order

    Plaintiffs-Appellants filed a petition for rehearing and rehearing en banc on July 10,
2020. No judge in regular active service has requested a vote on the petition for
rehearing en banc, and all of the judges on the panel have voted to deny rehearing. The
petition for rehearing is therefore DENIED.
